


OCLARO, INC.
EXECUTIVE SEVERANCE AND RETENTION AGREEMENT


Oclaro, Inc., a Delaware corporation (the “Company”), and ______________ (the
“Executive”) are entering into this Executive Severance and Retention Agreement
effective as of the date below the signatures of the parties below (the
“Effective Date”).


The Company and Executive wish to provide for agreed-upon severance arrangements
if the Executive ceases to be an employee of the Company under certain
circumstances prior to any change in control of the Company. The Company also
recognizes that, as is the case with many publicly-held corporations, the
possibility of a change in control of the Company exists and that such
possibility, and the uncertainty and questions which it may raise among key
personnel, may result in the departure or distraction of key personnel to the
detriment of the Company and its stockholders. The Compensation Committee of the
Board of Directors of the Company (the “Board”) wishes to encourage the
continued employment and dedication of the Company’s key personnel without
distraction from the possibility of termination under certain circumstances or a
change in control of the Company and related events and circumstances.
Therefore, the Company and the Executive agree as follows:


1.    Key Definitions.


(a)    “Accrued Obligations” means all accrued but unpaid wages due to the
Executive as of the date of termination, including salary, unused vacation, any
prior period bonus approved by the Board or the Compensation Committee of the
Board, and expense reimbursements.


(b)    “Cause” means: (i) the Executive’s willful and continued failure to
substantially perform Executive’s reasonable assigned duties as an employee of
the Company (other than due to the Executive’s physical or mental illness or any
failure after the Executive gives notice of resignation for Good Reason), and
the failure is not cured within 30 days after the Chief Executive Officer
(“CEO”) gives the Executive written notice that specifically identifies why the
CEO believes the Executive has not substantially performed the Executive’s
duties; or (ii) the Executive’s willful engagement in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company. No act
or failure to act by the Executive shall be considered “willful” unless it is
done, or omitted to be done, in bad faith and without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. The CEO
must provide written notice to the Executive within 90 days after the occurrence
of the acts or omissions constituting the basis for Cause. The Executive will be
given a reasonable opportunity to be heard by the Board, with such hearing
occurring at least 15 days, but not more than 30 days, after receipt of that
notice. The Executive may, at the Executive’s election, be represented by
counsel. The Board’s decision after that hearing will be final and binding on
all parties.


(c)     “Change in Control” means one or more of events (including an event that
constitutes a Change in Control under one trigger but is specifically exempted
from another trigger):




--------------------------------------------------------------------------------

 

(i)     the acquisition by a Person of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (1) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) any acquisition by any corporation pursuant to a transaction
which complies with Section 1(c)(iii)(x) and (y) below;


(ii)     such time as the Continuing Directors do not constitute a majority of
the Board (or, if applicable, the board of directors of a successor corporation
to the Company);


(iii)    the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (x) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (y) no
Person (excluding any employee benefit plan (or related trust) maintained or
sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 30% or more of the then outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or


(d) the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

2



--------------------------------------------------------------------------------

 

However, if necessary for compliance with Internal Revenue Code Section 409A, no
transaction will be a Change in Control unless it is also a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as provided in Section
409A(a)(2)(A)(v) of the Code and Treasury Regulations Section 1.409A-3(i)(5).


(d)    “Continuing Director” means, at any date, a member of the Board who: (i) 
was a member of the Board on the Effective Date, or (ii) was nominated or
elected after the Effective Date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election, or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election. However, an individual will not be a Continuing Director if he or she
became a director as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a Person other than the
Board.


(e)    “Change in Control Date” means the first date on which a Change in
Control occurs.


(f)    “Change in Control Termination” means (i) the termination of the
Executive’s employment with the Company without Cause (and not due to
Disability), (ii) the termination of the Executive’s employment on his or her
death, or (iii) the termination of employment by the Executive in a resignation
from all the positions he or she then holds with the Company due to Good Reason,
but in each case, only if the termination occurs within 30 days before, on, or
within 12 months after the Change in Control Date, and only if such termination
constitutes a Separation from Service.


(g)    “Disability” means the Executive’s incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Executive or the Executive’s
legal representative.


(h)    “Expiration Date” means:


(i)     the third anniversary of the Effective Date if no Qualifying Termination
has occurred by that date;


(ii)     the date of termination of the Executive’s employment with the Company
(or any successor entity) other than due to a Qualifying Termination;


(iii)     following a Qualifying Termination, the date of the fulfillment by the
Company of all of its obligations under this Agreement; and


(iv)     the first anniversary of the Change in Control Date if no Change in
Control Termination has occurred by that date.


(i)    “Good Reason” means the occurrence, without the Executive’s written
consent, of any of the following events, but if and only (x) if the Executive
has given written notice to the

3



--------------------------------------------------------------------------------

 

Board within 90 days after the occurrence of the events constituting the basis
for Good Reason, (y) the Company has not reasonably corrected the events by the
30th day after receipt of such notice, and (z) the Executive’s Separation from
Service is effective within 60 days after the last day of the Company’s 30 day
cure period (that is, within 90 days after the Executive gives written notice):


(i)     a material diminution in the Executive’s authority, duties or
responsibilities as in effect immediately prior to the Measurement Date;


(ii)    a material diminution in the Executive’s base compensation as in effect
immediately prior to the Measurement Date (or, if greater, the Executive’s base
compensation as increased after the Measurement Date);


(iii)    a change by the Company in the location at which the Executive performs
Executive’s principal duties for the Company to a new location that is both
(1) outside a radius of 35 miles from the Executive’s principal residence
immediately prior to the Measurement Date and (2) more than 20 miles from the
location at which the Executive performed Executive’s principal duties for the
Company immediately prior to the Measurement Date; or


(iv)    any other action or inaction that constitutes a material breach by the
Company (or a successor entity) of this Agreement.


(j)    “Measurement Date” means earliest to occur of: (i) the Change in Control
Date, (ii) the date of the execution by the Company of the definitive written
agreement or instrument providing for the Change in Control, or (iii) the date
the Board approves by resolution or written consent the Change in Control.


(k)    “Person” means an individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).


(l)    “Qualifying Bonus” means a cash bonus earned or paid based on achievement
by the Executive of periodic variable compensation targets, and specifically
excluding spot bonuses and retention bonuses.


(m)    “Qualifying Termination” means either (i) a termination by the Company
without Cause (and not due to Disability) or due to the Executive’s death, in
either case, that occurs more than 30 days before the Change in Control Date, or
(ii) a Change in Control Termination.


(n)    “Reference Salary” means the annual base salary to be used for purposes
of calculating the amount of severance payable under this Agreement. The
Reference Salary will be the annual base salary in effect on the Separation from
Service, but (1) disregarding any reduction in base salary that forms the basis
for Good Reason, and (2) disregarding any temporary reduction in base salary
that was implemented by the Board or Compensation Committee in 2013 (to the
extent that reduction was not formally revoked). For example, if an Executive
had an annual base salary of $300,00 at the close of calendar year 2012, and
agreed in

4



--------------------------------------------------------------------------------

 

2013 to a temporary reduction to $250,000, and if his base salary remained at
this level until calendar year 2015, at which point he had a Change in Control
Termination due to a reduction in his salary to $200,000, his Reference Salary
is $300,000.


(o)    “Release Deadline” means the 55th day after the Separation from Service.


(p)    “Separation from Service” means a “separation from service” as defined
under Treasury Regulations Section 1.409A-1(h).


2.     Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect on the Effective Date and shall expire on
the Expiration Date (such period, the “Term” of this Agreement).


3.     Accrued Obligations. On any termination of employment, whether or not it
constitutes a Qualifying Termination, the Company will pay of the Accrued
Obligations to the Executive promptly on or following the termination date.


4.     Conditions to Payment. To receive any payments or benefits under this
Agreement, the Executive (or, in the case of death, the Executive’s heir or
executor) must sign, and allow to become effective not later than the Release
Deadline, a separation agreement and release in a form reasonably acceptable to
the Company that contains, among other standard provisions, the form of release
of claims in substantially the form attached as Exhibit A to this Agreement,
(the “Executive Release”). In addition, the Executive must also continue to
comply with his or her continuing obligations to the Company under applicable
law and his or her confidential information and inventions assignment agreement.


5.    Qualifying Termination That is Not a “Change in Control Termination”. If
the Executive suffers a Qualifying Termination that is not a Change in Control
Termination, the Company will pay the Executive (or his or her heirs) the
following severance benefits (the “Ordinary Severance Benefits”) in a single
lump sum cash payment on or before the Release Deadline:


(a)    an amount (the “Pro-Rata Bonus”) equal to the product of (i) (x) the
average of the Executive’s Qualifying Bonuses earned during the three full
fiscal years before the Separation from Service (or the average of such lesser
number of years for which the Executive earned a Qualifying Bonus) (“Average
Bonus”) (y) divided by 2, and (ii) a fraction, the numerator of which is the
number of days before the Separation from Service in the current bonus period
applicable to the current Qualifying Bonus and the denominator of which is the
total number of days in the current bonus period applicable to the current
Qualifying Bonus; and


(b)     an amount, capped at 150% of the Executive’s Reference Salary, equal to
the sum of (i) the Executive’s Reference Salary multiplied by 0.67, plus (ii)
1/12 of the Executive’s Reference Salary for each whole year of the Executive’s
employment by the Company, as measured through the Separation from Service.



5



--------------------------------------------------------------------------------

 

For the avoidance of doubt, the Pro-Rata Bonus shall be determined by
(a) including Qualifying Bonuses earned for the prior three fiscal years,
regardless of whether such Qualifying Bonuses were paid during such fiscal year
or at a later time, and (b) excluding any Qualifying Bonuses paid during any of
such three fiscal years that were earned for any period prior to such three
fiscal years.


6.     Change in Control Termination. If the Executive suffers a Change in
Control Termination, the Company will pay the Executive (or his or her heirs)
the following severance benefits (the “Transaction Severance Benefits”), with
any cash benefits paid in a single lump sum on or before the Release Deadline:
 
(a)    Effective as of the Date of Termination, (i) each of the Executive’s
then-outstanding stock options shall become immediately and fully vested and
exercisable, (ii) each of the Executive’s then-outstanding restricted stock and
restricted stock unit awards will become fully vested, (iii) unless otherwise
expressly provided at the time of grant, each of the Executive’s
then-outstanding performance-based restricted stock units as to which the
performance period has not yet ended shall be deemed to have been earned at the
target level of performance and will be fully vested, and (iv) notwithstanding
any provision in any applicable option agreement to the contrary, each of
Executive’s then-outstanding stock options shall continue to be exercisable by
the Executive until the earliest of (x) the first anniversary of the Separation
from Service, (y) the expiration of the original term of the option, or (z) on
the Change in Control Date if options are not assumed or replaced by the
successor entity.


(b)    The Company will pay an amount equal the sum of: (i) 150% of the
Executive’s Reference Salary, (ii) the Average Bonus and (iii) $72,000 (which
the Executive may, but is not required to, use to obtain continued health
insurance coverage).


7.     Termination Due to Disability. If the Executive’s employment with the
Company is terminated by reason of the Executive’s Disability, the Company will
pay the Executive (or his or her heirs) the Pro-Rata Bonus as his or her sole
severance benefits (the “Disability Severance Benefits”), paid in a single lump
sum on or before the Release Deadline.


8.    Taxes.


(a)    Better After Tax Provision. Notwithstanding any provision of this
Agreement to the contrary, if any payment or benefit to be paid or provided
hereunder would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the U.S. Internal Revenue Code (the “Code”), or any successor
provision thereto, but for the application of this sentence, then the payments
and benefits to be paid or provided under this Agreement and all other
agreements with the Company and any successor entity shall be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of any such payment or benefit, as so reduced, constitutes an Excess Parachute
Payment; provided, however, that the foregoing reduction shall be made only if
and to the extent that such reduction would result in an increase in the
aggregate payments and benefits to be provided (i.e. a “best results provision”)
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state

6



--------------------------------------------------------------------------------

 

law, and any applicable federal, state and local income taxes). The
determination of whether any reduction in such payments or benefits to be
provided is required under this paragraph shall be made by the Company’s
independent accountants or another accounting or tax firm of national
reputation, at the expense of the Company. The fact that Executive’s right to
payments or benefits may be reduced by reason of the limitations contained in
this paragraph shall not of itself limit or otherwise affect any other rights of
Executive under this Agreement. In the event that any payment or benefit
intended to be provided is required to be reduced, then the payments shall be
reduced or eliminated in the following order: (i) any cash payments that do not
constitute deferred compensation, (ii) any taxable benefits that do not
constitute deferred compensation, (iii) any nontaxable benefits that do not
constitute deferred compensation, (iv) any vesting of equity awards, in each
case in reverse order beginning with payments or benefits that are to be paid
the farthest in time from the date that triggers the applicability of the excise
tax, and (v) lastly, any deferred compensation.


(b)    Section 409A. All of the payments and benefits provided under this
Agreement are intended to be exempt from Code Section 409A as “short term
deferrals” in accordance with Treasury Regulations Section 1.409A-1(b)(4) and
will be construed and administered as short term deferrals, with all payments
made not later than the end of the applicable 2 ½ month period of the year
following the year in which the payments and benefits became vested. If any of
the payments or benefits constitute “deferred compensation” under Code Section
409A, and if the Executive is “specified employee” under Code Section 409A, then
any such deferred compensation that is payable due to his or her Separation from
Service within the first six months following the Separation from Service (other
than due to death) will not be paid on the original schedule, but will instead
be delayed, and paid in a lump sum on the date that is six months and one day
following the Executive’s Separation from Service. Notwithstanding anything
herein to the contrary, the Company shall have no liability to the Executive or
to any other person if the payments and benefits provided in this Agreement that
are intended to be exempt from or compliant with Code Section 409A are not so
exempt or compliant.


(c)    Tax Withholding. All payments and benefits provided under this Agreement
are subject to all applicable income and employment tax withholdings and
ordinary deductions.


9.     Disputes.


(a)    Settlement of Disputes. All claims by the Executive for payments and
benefits under this Agreement shall be directed to and determined by the Board
and shall be in writing. Any denial by the Board of a claim for benefits under
this Agreement shall be delivered to the Executive in writing and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Board shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim.


(b)    Expenses. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim by the Company, the
Executive or others regarding the validity or enforceability of this Agreement
or any guarantee of performance thereof (including as a result

7



--------------------------------------------------------------------------------

 

of any contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), but only if the Executive prevails in the outcome
of that claim.


(c)    Compensation During a Dispute. Subject to any limitations under Code
Section 409A, if the Executive experiences a Change in Control Termination, and
the Company or the successor entity challenges the Executive’s right to receive
Transition Severance Benefits, the Company or the successor entity shall
continue (i) to pay the Executive’s base salary in effect as of the Measurement
Date and (ii) to pay an additional monthly stipend of $6,000 per month, until
such dispute is resolved either by mutual written agreement of the parties or by
final adjudication. Following the resolution of such dispute, the sum of the
payments made to the Executive under this paragraph shall be deducted from any
cash payment which the Executive is entitled to receive under this Agreement. If
the payments received by the Executive exceed the amount of the cash payment to
which the Executive is entitled under the Agreement, the Executive must repay
the excess (without interest), within 60 days after the resolution of such
dispute.


10.    Successors.


(a)    Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place, provided that:
(i) nothing in this Agreement shall oblige any successor to pay any further sums
to the Executive after the Company has fulfilled its obligations to make
payments to the Executive and/or the Expiration Date occurs; and (ii) the
successor shall not be entitled to ignore the occurrence of a Change in Control
to avoid any obligations under this Agreement. Failure of the Company to obtain
an assumption of this Agreement at or prior to the effectiveness of the Change
in Control shall be a breach of this Agreement and shall constitute Good Reason
if the Executive elects to terminate employment. As used in this Agreement,
“Company” shall mean the Company as defined above and any successor to its
business or assets as aforesaid which assumes and agrees to perform this
Agreement, by operation of law or otherwise.


(b)    Successor to Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
Executive’s family hereunder if the Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.


11.    Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing (including electronic
writing). Any such notice, instruction or communication shall be (a) sent by
registered or certified mail, return receipt requested, postage prepaid (which
will be effective five days after it is sent), (b) sent prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
2560 Junction Avenue, San Jose, CA 95134, Attn: General Counsel, and to the
Executive at the Executive’s address most recently on file with the Company
(which will be effective one day

8



--------------------------------------------------------------------------------

 

after it is sent), (c) hand delivered to the CEO or the Executive, as
applicable, or (d) sent, using the delivery confirmation feature, to the Company
email address for the CEO or the Executive (but only so long as the Executive
has access to his or her Company email account) (which will be effective on
receipt of the email confirmation). Either party may give any notice,
instruction or other communication hereunder using any other means, but no such
notice, instruction or other communication shall be deemed to have been duly
delivered unless and until it actually is received by the party for whom it is
intended.


12.    Miscellaneous.


(a)    Employment by Subsidiary. For purposes of this Agreement, the Executive’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Executive continuing to be employed by a wholly-owned subsidiary
of the Company.


(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


(c)    Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company is likely to cause the Executive substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Executive shall have the
right to specific performance and injunctive relief.


(d)    Exclusive Severance Benefits. The making of the payments and the
provision of the benefits by the Company to the Executive under this Agreement
shall constitute the entire obligation of the Company to the Executive as a
result of the termination of Executive’s employment. The Executive shall not be
entitled to additional severance or termination payments or benefits as a result
of such termination of employment under any other plan, program, policy,
practice, contract or agreement of the Company or its subsidiaries.


(e)    Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in this Agreement by seeking other
employment or otherwise. Further, the amount of any payment or benefits provided
for in this Agreement shall not be reduced by any compensation earned by the
Executive as a result of employment by another employer, by retirement benefits,
by offset against any amount claimed to be owed by the Executive to the Company
or otherwise.


(f)    Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee. This Agreement does not
prevent the Executive or the Company from terminating employment at any time.


(g)    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal laws of the State of
California, without regard to conflicts of law principles.

9



--------------------------------------------------------------------------------

 



(h)    Waivers. No waiver by either party at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the other
party shall be deemed a waiver of that or any other provision at any subsequent
time.


(i)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.


(j)    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein. Any prior agreement of the parties hereto in respect of the subject
matter contained herein[, including the Executive Severance and Retention
Agreement dated [________],] is hereby terminated and cancelled.


(k)    Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the CEO and the Executive.


(l)    Executive’s Acknowledgements. The Executive acknowledges that Executive:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Executive’s
own choice or has voluntarily declined to seek such counsel; (iii) understands
the terms and consequences of this Agreement; and (iv) understands that by
executing this Agreement, the Employee forever waives and forfeits all rights
under any prior agreements relating to the subject matter herein.




OCLARO, INC.


___________________________________
[NAME, TITLE]


EXECUTIVE

___________________________________
[NAME]


___________________________________
[DATE]



10



--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF EXECUTIVE RELEASE AGREEMENT


This Release Agreement (the “Agreement”) is between Oclaro, Inc. (“Company”) and
___________ (“Executive”).


RECITAL
The Company and Executive have entered into an Executive Severance and Retention
Agreement dated                                   , 20            (“ESRA”),
providing for the execution of this release as a condition to receipt of
benefits under the ESRA.


1. Consideration.
 
a. The Recital set forth above is incorporated herein by reference as if fully
set forth. All capitalized terms used in this Agreement have the same meaning as
those contained in the ESRA, except where expressly defined otherwise.


b. Executive expressly acknowledges and agrees that as of the date this
Agreement is signed, Executive has received all compensation Executive has
earned while employed by the Company, save and except for base salary which has
accrued since Executive’s last paycheck from the Company. Executive further
acknowledges and agrees that as of the date this Agreement is signed, Executive
has submitted for reimbursement all claims which he has for reimbursement of
expenses Executive has incurred in connection with the performance of
Executive’s duties for the Company, and that Executive has no dispute with the
Company pertaining to any expense reports and reimbursements submitted to or
received from the Company.


2. Release. As of the date Executive signs this Agreement, Executive waives all
claims Executive might have against the Company (or any person or entity that
could be made liable through the Company, including such persons as officers,
directors, partners, members, managers, employees, representatives, agents,
assigns, investors, stockholders, insurers, purchasers, successors, assigns, and
others) arising out of or relating in any manner to Executive’s prior or current
relationship, or change of relationship, with the Company, that are presently
known or unknown, suspected or unsuspected, that arise from any omissions, acts,
facts, or damages that have occurred up until and including the Effective Date
of this Agreement. As used throughout this Agreement, “claims” means and
includes all claims for breach of contract, fraud, discrimination on any
prohibited basis (including, but not limited to, race, color, ancestry, national
origin, religion, disability, age, sex, sexual orientation, gender identity,
medical condition, marital status, or veteran status), breach of the covenant of
good faith and fair dealing, violation of any statute, defamation, breach of any
benefit plan provision, breach of any California Labor Code provision, breach of
any Business & Professions Code provision, breach of any securities laws or
regulations, breach of any Corporations Code provision, interference with
contract, interference with economic advantage, violation of ERISA, violation of
any wage and hour laws (including any applicable wage orders and regulations)
and any other claim arising out of or relating in any manner to the parties’
former or current relationship, or change of that relationship.


Executive specifically waives the provisions of Civil Code section 1542 which
provides:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


The Company and Executive agree that this release does not apply to claims which
cannot be waived as a matter of law or public policy (including, by way of
example, claims for unemployment insurance benefits, or claims arising under the
Workers Compensation Act). This Agreement does not extend to any obligations
incurred under this Agreement. This release does not release claims that cannot
be released as a matter of law, including, but not limited to, Executive’s right
to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Executive the right to recover any
monetary damages against the Company; Executive’s release of claims herein bars
Executive from recovering such monetary relief from the Company). In

11



--------------------------------------------------------------------------------

 

addition to the foregoing, Executive expressly represents and warrants that
Executive has not and will not assign any claim released in this Agreement to
any other person or entity. Executive will indemnify and defend the Company for
all liabilities (including costs, attorneys fees, damages, settlements,
compromises, judgments, penalties, interest, and any other sums) it incurs
arising in whole or part from Executive’s untrue representation and warranty.


3. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
he/she is waiving and releasing any rights he/she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that he/she has
been advised by this writing that: (a) he/she should consult with an attorney
prior to executing this Agreement; (b) he/she has twenty-one (21) days within
which to consider this Agreement; (c) he/she has seven (7) days following
his/her execution of this Agreement to revoke this Agreement; (d) this Agreement
shall not be effective until after the revocation period has expired; and (e)
nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law. In the event Executive signs
this Agreement and returns it to the Company in less than the 21-day period
identified above, Executive hereby acknowledges that he/she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Executive acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date. The parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.


4. Miscellaneous. This Agreement is the complete agreement between the Company
and Executive concerning the subject matters discussed herein, and supersedes
all previous discussions, understandings, and agreements between them concerning
said matters, except as otherwise expressly stated in this Agreement. This
Agreement is governed by California law (except to the extent its conflict of
laws principles would apply the law of a different jurisdiction), is entered
into and performed entirely in Santa Clara County, San Jose, California. If any
provision of this is found invalid by any court having jurisdiction, the
remainder of this Agreement shall be fully valid and enforceable. Executive and
the Company understand this is a binding, legal agreement. This Agreement is
binding on the parties’ respective heirs, successors, assigns, and
representatives.


5.Effective Date. Executive understands that this Agreement shall be null and
void if not executed by him/her within twenty one (21) days. Each Party has
seven (7) days after that Party signs this Agreement to revoke it. This
Agreement will become effective on the eighth (8th) day after Executive signed
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”).
 
 
 
 
“Executive”
 
 
 
 
 
 
 
 
 
DATED:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name
 
 
 
 
 
 
 
 
 
 
 
 
 
“Company”
 
 
 
 
 
 
 
 
 
 
 
 
 
Oclaro, Inc.
 
DATED:
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name, Title
 




12

